Title: To Thomas Jefferson from Willis Alston, 26 October 1807
From: Alston, Willis,Smilie, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Representative Chamber Ocr 26th 1807
                        
                        Mr Magruder having been appointed Clerk of the H.R. U.S. we recommend him to your notice as a proper person
                            to be appounted librarian
                        
                            Willis Alston Jr
                            
                            R Nelson
                            
                            John Smilie
                            
                        
                    